         Case 1:14-cr-00656-DLC Document 85 Filed 04/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                 14cr656-1(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
TERRENCE BUDDINGTON                    :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A conference to address specifications of Violation of

Supervised Release is scheduled to occur on April 30, 2021 at

2:00 PM.    Due to the COVID-19 pandemic, the defendant may have

the option of appearing in court or through a videoconference.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by 5:00 PM on April 22, 2021:

            Does the defendant consent to have the proceeding
            occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and file on ECF the written

consent form attached to this Order if it is feasible to do so.

Dated:      New York, New York
            April 12, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
